ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_01_FR.txt. NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 59

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante:

Je m’associe sans réserve à l’avis de la Cour mais je tiens à ajouter
quelques observations sur deux ou trois aspects des thèses développées
par l’Afrique du Sud devant la Cour.

L'Afrique du Sud a fait valoir que, dans le système de surveillance
prévu par le Pacte de la Société des Nations et les divers accords de
mandat, un mandataire pouvait, en dernier ressort, déjouer la voionté
du Conseil de la Société en votant contre les directives que le Conseil se
proposait de lui donner. Sa thèse est que le système avait été conçu, de
propos délibéré, pour que le Conseil reste désarmé devant le veto du
mandataire si celui-ci décidait d’en user. Afin d’étayer cette affirmation,
l'Afrique du Sud a invoqué l’article 4, paragraphe 5, du Pacte de la
Société des Nations, en vertu duquel tout Membre de la Société qui
n’était pas représenté au Conseil devait être invité à y envoyer siéger un
représentant lorsqu'une question qui lintéressait particulièrement était
portée devant cet organe. Le mandataire pouvait donc se faire représenter
au Conseil quand celui-ci examinait une question touchant à ses intérêts
de mandataire. Or, d’après l’article 5, paragraphe 1, du Pacte, les décisions
du Conseil étaient prises à l'unanimité des Membres de la Société repré-
sentés à la réunion. En raison de l'existence de cette règle, dite règle de
l'unanimité, Afrique du Sud a soutenu qu’un mandataire aurait disposé
d’un droit de veto lorsqu'il assistait à une réunion du Conseil en vertu de
l’article 4, paragraphe 5, de sorte que le mandataire, et non le Conseil,
aurait eu le dernier mot sur la façon d’administrer le mandat. Cette thèse
est insoutenable. Si elle était fondée, le système des mandats tout entier
n’eût été qu’un simulacre. Ainsi que la Cour l’a dit dans son arrêt de 1966:

«En pratique, il était fréquent que l’on n’insiste pas sur la règle de
Punanimité ou que l’on en atténue les effets au moyen de compromis
et d'artifices de procédure auxquels le Conseil et le Mandataire se
prêtaient. À la connaissance de la Cour, aucun Mandataire n’a
jamais opposé son veto à une décision éventuelle du Conseil. On
par ailleurs pris grand soin d’éviter de mettre les Mandataires dans
l'obligation d’avoir à choisir entre l’adoption du point de vue des
autres membres du Conseil et un vote contraire. En s’abstenant
volontairement de siéger à telle ou telle séance, le Mandataire
permettait au Conseil de prendre des décisions contre lesquelles il
aurait cru devoir voter s’il avait été présent. Cela faisait partie des
moyens d'aboutir à des conclusions généralement acceptables, qui
viennent d’être mentionnées. » (C.1.J. Recueil 1966, p. 44 et 45.)

47
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 60

Le représentant de l’Afrique du Sud, répondant à une question posée
par un membre de la Cour, a admis qu’on n’avait pas connaissance d’un
seul cas où le représentant d’une puissance mandataire eût émis un vote
négatif à une réunion du Conseil, de manière à paralyser une décision.
Il est donc établi qu’en pratique c’est toujours le Conseil de la Société et
non le mandataire qui a eu le dernier mot.

D’amples précautions étaient prises dans le Pacte de la Société des
Nations pour garantir son application effective ainsi que le respect des
clauses concernant l'exécution des obligations qui incombaient aux
Membres. Un Membre de la Société qui se rendait coupable de la viola-
tion d’un des engagements résultant du Pacte pouvait être exclu de la
Société, l'exclusion étant prononcée par le vote de tous les autres Membres
de la Société représentés au Conseil (art. 16, par. 4, du Pacte).

Le représentant de l’Afrique du Sud a reconnu que:

«si un confiit s'était élevé entre un mandataire et le Conseil et si tous
les Membres du Conseil avaient été d'avis que le mandataire avait
violé l’un des engagements résultant du Pacte, il aurait été juridi-
quement possible que le Conseil exclue de la Société le mandataire,
qui n’aurait plus alors été 14 pour faire opposition aux décisions du
Conseil, par exemple à une décision de révoquer le mandat. Le
mandataire n’aurait plus été Membre de la Société des Nations et
n'aurait donc plus eu le droit de siéger et de voter aux séances du
Conseil.

… nous admettons qu’en prononçant l’expulsion d’un mandataire le
Conseil aurait pu surmonter les difficultés pratiques ou mécaniques
créées par la règle de l'unanimité.» (Audience du 15 mars 1971.)

C’est à coup sûr parce qu’on avait conscience de cette situation qu’il
est arrivé qu’un mandataire s’abstienne volontairement d’assister à une
réunion du Conseil de la Société des Nations, lui permettant ainsi d’adop-
ter des décisions contre lesquelles ce mandataire aurait pu se sentir obligé
de voter s’il avait été présent.

Si, un mandataire ayant cessé d’être Membre de la Société des Nations,
le Conseil estimait néanmoins utile que ce mandataire fût représenté à
une réunion où des questions intéressant le mandat devaient être discu-
tées, il pouvait encore l’inviter à y assister; il le fit dans le cas du Japon,
après que cet Etat eut quitté la Société. Mais un mandataire se trouvant
dans cette situation n’aurait pu se prévaloir de l’article 4, paragraphe 5, du
Pacte pour siéger de plein droit.

Au surplus, si le besoin s’en était fait sentir, le Pacte aurait pu être
amendé conformément à son article 26. Il n’en a pas été ainsi, mais la
possibilité existait. I] serait donc vain d’äffirmer que le système des
mandats a été conçu, de propos délibéré, pour que le Conseil de la Société
soit désarmé si un mandataire décidait d’exercer son droit de veto.

Les auteurs du Pacte ont voulu instituer un système qui permette de

48
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 61

remplir efficacement la mission sacrée de civilisation et ils n’ont pas
mesuré leurs peines pour y parvenir. S’ils avaient sciemment créé un
cadre dans lequel le mandataire qui y aurait été disposé aurait pu braver
impunément le système, ils auraient été coupables d’aller à l’encontre
de l’objet déclaré du système des mandats, hypothèse qui n’est pas à
envisager; on ne saurait imaginer non plus que, malgré le mal qu'ils se
sont donné, et malgré leur effort de réflexion et de persuasion, ces
politiques avisés ont été en fin de compte convaincus d'accepter comme
réel ce qu’on pouvait si facilement transformer en simple fiction.

#
* *

Du fait qu'ils découlent du Pacte de la Société des Nations et de l’accord
de mandat, les pouvoirs de surveillance de l’Assemblée générale des
Nations Unies sur le territoire sous mandat ne sont limités, selon moi, par
aucune disposition de la Charte des Nations Unies. Pour déterminer
l'étendue de ces pouvoirs, il faut se reporter aux dispositions pertinentes
du Pacte et de l’accord de mandat. L’Assemblée générale peut, pour ce
qui est de l’administration du territoire par le mandataire, exercer les
pouvoirs que le Conseil de la Société des Nations possédait, et ses décisions
et résolutions en ce domaine ont la même force et le même effet que les
décisions et résolutions dudit Conseil. Je n’en veux pour preuve que la
résolution 289 (IV), en date du 21 novembre 1949, par laquelle l’Assemblée
générale recommandait que la Libye accède à l'indépendance le plus tôt
possible et en tout cas au plus tard le 1°" janvier 1952. Toute une procédure
était prévue pour parvenir à ce résultat, y compris la désignation par
l’Assemblée générale d’un commissaire des Nations Unies pour la Libye
et la constitution d’un conseil chargé de lui apporter son concours et ses
avis. Toutes les recommandations figurant dans cette résolution consti-
tuaient autant de décisions impératives, adoptées conformément aux
dispositions de la Charte, mais qui tiraient leur force obligatoire de
Pannexe XI du traité de paix avec l'Italie.

ok
* *

Dans son exposé oral, le représentant de l'Afrique su Sud s’est gardé
d'employer le mot d’apartheid, mais, selon ses déclarations,

«lPAfrique du Sud considère que son comportement serait illégal si la
différenciation qu’elle pratique — elle ne s’en cache pas — visait et
conduisait à subordonner pour des raisons raciales ou ethniques les
intérêts d’un ou de certains groupes à ceux des autres... Si cela
pouvait être établi en fait, alors ’Afrique du Sud serait coupable
d’avoir failli à ses obligations à cet égard, autrement pas. » (Audience
du 17 mars 1971.)

49
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 62

La politique d’apartheid a été inaugurée par M. Malan, alors premier
ministre, et vigoureusement poursuivie par ses successeurs, MM. Strijdom
et Verwoerd. Il a été constamment proclamé que le but et l’objet de cette
politique étaient le maintien de la domination blanche. M. Verwoerd
déclarait encore en 1963 devant l’Assemblée de l’Afrique du Sud:

« Réduit à sa forme la plus simple, le problème n’est autre que le
suivant: nous voulons que l'Afrique du Sud reste blanche ... La
garder blanche ne peut vouloir dire qu’une seule chose, à savoir
assurer la domination des blancs, leur assurer non la «direction »,
non l’«orientation », mais le «contrôle», la «suprématie». Si nous
sommes d’accord pour dire que c’est le désir du peuple que les
blancs soient en mesure de continuer à se protéger en maintenant la
domination blanche ... nous disons que le moyen d’y parvenir est
le développement séparé.» (C.J. Mémoires, Sud-Ouest africain,
vol. IV, p. 264.)

Dans les affaires de 1966, l'Afrique du Sud a expliqué en substance, dans
sa duplique, que cette déclaration et d’autres propos analogues étaient
tempérés par la «promesse de créer des foyers (homelands) distincts
pour les groupes bantous » où les Bantous seraient libres de tirer parti de
leurs aptitudes de la même façon que les blancs dans le reste du pays.
Mais cette promesse elle-même était toujours sujette à cette restriction
que les foyers bantous devraient se développer sous la tutelle des blancs.
On a dit à ce propos qu’en 1961, «le premier ministre a parlé d’accorder
en définitive aux foyers bantous une plus grande indépendance qu'il ne
Pavait fait dix ans auparavant ». Mais cela ne change guère le but essentiel
de la politique suivie, qui reste l’hégémonie des blancs.

Il convient toutefois de rappeler que, dans la présente procédure, la
Cour n’a pas à se préoccuper de la situation en Afrique du Sud. Ce qui
lintéresse, c’est l'administration du Sud-Ouest africain, telle qu’elle a
été assurée par le mandataire en exécution des obligations que lui imposait
le mandat, lequel prévoyait que le bien-être et le développement des
peuples non encore capables de se diriger eux-mêmes dans les conditions
particulièrement difficiles du monde moderne formaient une mission
sacrée de civilisation et que la meilleure méthode de réaliser pratique-
ment ce principe était de confier la tutelle de ces peuples aux nations
développées qui, en raison de leurs ressources, de leur expérience ou de
leur position géographique, étaient le mieux à même d’assumer cette
responsabilité (art. 22, par. 1 et 2, du Pacte de la Société des Na-
tions).

L'administration devait être exercée «dans l'intérêt de la population
indigène » (art. 22, par. 6). Pour qu’une obligation semblable soit respec-
tée, il ne suffit pas que l'administration croie de bonne foi que la politique
qu'elle se propose de suivre est conforme à l'intérêt bien entendu de
toutes les couches de la population: encore faut-il que l’autorité chargée

50
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 63

de la surveillance parvienne à la conviction que cette politique est con-
forme à l’intérêt de la population indigène du territoire. C’est ce qui
découle de l’article 6 du mandat pour le Sud-Ouest africain et de l’article
22, paragraphe 6, du Pacte.

Le représentant de l'Afrique du Sud a reconnu, certes, le droit du
peuple du Sud-Ouest africain à l’autodétermination, mais il a affirmé
dans son exposé oral que, pour l’exercice de ce droit, il fallait tenir pleine-
ment compte des limites qu’imposeraient, selon lui, les divisions tribales
et culturelles du territoire. IL a conclu que dans le cas du Sud-Ouest
africain l’autodétermination « peut fort bien, dans la pratique, se trouver
réduite à une sorte d’autonomie locale dans le cadre d’un système de
coopération plus large » (audience du 17 mars 1971). Cela revient en fait
à nier le droit à l’autodétermination, tel que l’envisage la Charte des
Nations Unies.

Quelles qu’aient pu être les circonstances qui, en Afrique du Sud, ont
amené à prendre des mesures spéciales, ces circonstances n’existaient
pas dans le Sud-Ouest africain au moment où l’Afrique du Sud y a assumé
les obligations de mandataire et elles n’ont pas non plus fait leur ap-
parition depuis. Dans le Sud-Ouest africain, la petite minorité blanche
n’a jamais constitué une population autochtone. Les intérêts de la popu-
lation blanche ne sauraient donc y excuser l'application de la politique
d’apartheid. On affirme cependant que les différents groupes de popula-
tion indigènes sont à des niveaux de développement différents et que
d'importantes considérations ethniques obligent à appliquer une politique
de développement séparé à chacun de ces groupes. Les observations
suivantes du directeur de l'Institut des relations interraciales de Londres
méritent à ce propos d’être citées:

«Les Sud-Africains blancs tirent argument des différents niveaux
de développement qu’auraient atteint les divers groupes de popu-
lation. Il est de fait que ces groupes ont évolué plus ou moins vite
pour ce qui touche la maîtrise de l’environnement (le rythme de
Pévolution pouvant cependant être différent pour d’autres aspects
de la vie). Mais l’aspect du raisonnement sud-africain le plus généra-
lement critiqué est le postulat selon lequel les limitations du groupe
s'imposent à jamais à l'individu. Les attaches de l’individu avec te
groupe peuvent être fortes; sur le plan de la politique et de l'existence
nationale, il est même parfaitement raisonnable de supposer qu’elles
le sont. De même, s’ils ont le choix, les gens peuvent préférer fréquen-
ter les membres de leur propre groupe, mais dire qu’en vertu de la
loi les gens appartenant à un certain groupe ne doivent fréquenter
personne d’autre procède forcément de la conviction, non seulement
que les autres groupes sont inférieurs, mais encore que chaque
membre de tout autre groupe l’est aussi, d’une façon permanente
et irrémédiable. C’est cette idée qui révolte. « Séparés mais égaux »,
cela peut se concevoir s’il s’agit d’un libre choix des deux parties

51
NAMIBIE (S.-O, AFRICAIN) (DÉCL. ZAFRULLA KHAN) 64

intéressées; mais si c’est une solution imposée légalement par l’une
des parties, l’autre ne peut qu’y voir une brimade, surtout si elle ne
s applique pas seulement au groupe en tant que tel, mais aussi aux
individus. I] est évident qu’en réalité rien n’est moins «égal» que le
développement séparé.

Voila donc quelques-unes des raisons qui font qu'il se trouvera
difficilement des Africains pour penser qu’une extension encore plus
grande de la politique de développement séparé au Sud-Ouest afri-
cain sert les intérêts d’autres habitants que les blancs. » (Cité dans
C.J. Mémoires, Sud-Ouest africain, vol. IV, p. 339.)

* * *
Vers la fin de son exposé oral le représentant de Afrique du Sud a
adressé à la Cour le plaidoyer suivant:

« Selon nous, la condition générale à laquelle la Charte soumet
toutes les activités des Nations Unies est qu’elles doivent favoriser
la paix, les relations amicales et la coopération entre les nations,
notamment entre les Etats Membres. En tant qu’Etat Membre,
l'Afrique du Sud a le devoir de contribuer à ces fins, et elle en a le
désir, bien qu'elle n'ait aucunement l’intention d’abdiquer ce qu’elle
considère comme ses responsabilités dans le sous-continent de
P Afrique australe.

Les efforts visant a une solution pacifique devront, pour étre
authentiques, répondre à certains critères. Ils devront respecter la
volonté des populations du Sud-Ouest africain disposant de leur
propre sort. Ils devront tenir compte des réalités géographiques,
économiques et budgétaires, des conditions ethniques et du degré
de développement.

Si la Cour, même dans un avis sur des questions juridiques, pouvait
montrer la voie vers une solution pacifique et constructive en ce
sens, nous estimons qu’elle contribuerait grandement — nous le lui
disons respectueusement — à la cause de la paix et de la sécurité
internationales et, mieux encore, à celle des relations amicales non
seulement entre les nations mais aussi entre tous les hommes.»
(Audience du 5 mars 1971.)

Le représentant des Etats-Unis d'Amérique a déclaré devant la Cour

«qu'il vaut la peine d'étudier la question de l’organisation d’un
plébiscite loyal et régulier, sous des auspices appropriés, dans des
conditions et selon des modalités qui garantiraient à la population
de la Namibie la possibilité d'exprimer sa volonté librement et en
connaissance de cause. Cette question pourrait fort bien être soumise
aux organes politiques compétents des Nations Unies, qui ont cons-

52
NAMIBIE (S.-O. AFRICAIN) (DÉCL. ZAFRULLA KHAN) 65

tamment manifesté leur souci de voir les Namibiens obtenir l’auto-
détermination et la Cour voudra peut-être indiquer cela dans l’avis
qu'elle adressera au Conseil de sécurité. » (Audience du 9 mars 1971.)

La Cour étant parvenue à la conclusion qu'il a été mis fin au mandat
et que la présence de l’Afrique du Sud dans le Sud-Ouest africain est
illégale, je me permets de répondre à l’appel adressé à la Cour par le
représentant de l’Afrique du Sud et de suggérer que l’Afrique du Sud
offre de retirer son administration du Sud-Ouest africain en consultation
avec les Nations Unies, de façon qu’une opération de retrait, suivie d’une
prise en charge par les Nations Unies, puisse être envisagée d’un commun
accord et menée à bien avec le moins possible de bouleversement dans
l’organisation administrative existante. Il devrait également être convenu
que, à l'expiration d’une certaine période mais sans dépasser un délai
raisonnable, un plébiscite destiné à permettre aux habitants du territoire
de faire connaître leurs vœux sur leur avenir politique aurait lieu sous la
surveillance des Nations Unies, qui assureraient la liberté et l’impartialité
de la consultation. Si le plébiscite dégageait une nette majorité en faveur
d’une solution et d’un objectif déterminé, c'est cette solution qui devrait
être adoptée en vue d'atteindre dès que possible l'objectif en question.

L’ Afrique du Sud insiste pour que la volonté des peuples du Sud-Ouest
africain soit respectée, sans doute parce qu’elle est convaincue qu’une
majorité écrasante des populations du territoire se prononcerait en faveur
d’une intégration politique plus étroite avec la République sud-africaine.
S’il en était ainsi, l'Organisation des Nations Unies, qui est tout acquise
au principe de l’autodétermination, s’inclinerait devant le vœu clairement
exprimé par les populations du territoire. Si, au contraire, le plébiscite
devait révéler que ces dernières préfèrent une autre solution, l'Afrique
du Sud devrait de même accepter et respecter leur volonté et coopérer
avec les Nations Unies pour qu’elle soit suivie d’effet.

Le Gouvernement sud-africain est certain qu’une majorité écrasante
de la population du Sud-Ouest africain désire véritablement s'intégrer
à la République; dans ce cas, l’adoption de la méthode que je viens de
décrire ne l’exposerait guère au risque d’une décision adverse. Si l’on a
recours à une méthode semblable et si la conclusion qu’elle aura permis
de dégager, quelle qu’elle soit, est effectivement appliquée, l'Afrique du
Sud se sera justifiée aux yeux du monde et dans l'estime des peuples du
Sud-Ouest africain, dont la volonté librement exprimée doit en tout cas
l'emporter. Il resterait la possibilité et, si l'appréciation que l’Afrique du
Sud porte sur la situation est suffisamment proche de la réalité, la forte
probabilité que, quand les peuples du Sud-Ouest africain, une fois mis
à même de diriger leurs propres destinées sans pression ni contrôle ex-
térieurs, auront acquis une plus grande expérience des difficultés et des
problèmes à surmonter, ils décident librement et souverainement de
nouer des relations politiques plus étroites avec l’Afrique du Sud. En

53
NAMIBIE (S.-O. AFRICAIN) (DECL. ZAFRULLA KHAN) 66

adoptant la ligne de conduite suggérée ici, l'Afrique du Sud contribuerait
grandement «à la cause de la paix et de la sécurité internationales et,

mieux encore, à celle des relations amicales non seulement entre les
nations mais aussi entre tous les hommes ».

M. AMMOUN, Vice-Président, et MM. PADILLA NERVO, PETREN, ONYEAMA,
DILLARD et DE CASTRO, juges, joignent à lavis consultatif les exposés de
leur opinion individuelle.

Sir Gerald FITZMAURICE et M. Gros, juges, joignent à l’avis consultatif
les exposés de leur opinion dissidente.

(Paraphé) Z.K.
(Paraphé) S.A.

54
